Citation Nr: 1146123	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  05-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical disc degeneration, C4-5, C5-6, with retrolisthesis.

2.  Entitlement to an increased rating for spondylosis with spondylolisthesis, L5-S1, rated 20 percent disabling prior to June 9, 2008, and 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to July 1980 and from June 1981 to December 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  This case was previously remanded by the Board in December 2007 and in May 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his low back and neck disabilities are worse than are contemplated by the ratings which are assigned for those disabilities.

In a letter that was received by VA in August 2009, the Veteran contended that, in connection with a separate claim for a total disability rating by reason of individual unemployability (TDIU), two additional examinations of his back and neck took place on July 29, 2009 and on August 1, 2009.  These examinations have not be associated with the claims file, and the most recent supplemental statement of the case (SSOC), dated in July 2011, does not indicate that these examinations were considered.  Since additional VA examinations of the Veteran's neck and back are directly relevant to the claims that he is advancing herein, another remand is necessary in order to allow the agency of original jurisdiction (AOJ) to obtain reports from these examinations and to consider them in the first instance.

Additionally, review of the claims file indicates that the most recent treatment records in the claims file are from 2006.  More recent treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his low back and neck since 2006.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The RO/AMC should obtain copies of the reports of examination from the VA examinations of the Veteran that took place on or about July 29, 2009 and August 1, 2009 and should associate these with the claims file.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain less than fully favorable to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


